Kellogg, J.:
The complaint alleged the services of the attorney in a certiorari proceeding by the New York Central and Hudson River Railroad Company to review an assessment, and the value of the services at $2,005, admitting payment of $100. The answer denied the value of the services and alleged that the plaiptiff was the village attorney at an agreed compensation of $100 per year and that the services were rendered by him -as such, attorney and the said $100 had been paid. A bill of particulars was served béfore trial, containing some ninety different items of services, all of which related to the proceeding alleged in the complaint, except two items, aggregating $95, were stated to be in a second case and two similar items as in a third case. It is well settled that a reference cannot l¡e ordered in an attorney’s action for services in cases substantially like this. (Cantine v. Russell, 168 N. Y. 484 ; Feeter v. Arkenburgh, 147 id. 237.)
. But the respondent claims that the colloquy between court and counsel upon the trial shows that this is referable and distinguishes it from the above cases. In opening the case to the jury the plaintiff stated that the services were rendered in three proceedings, that some of them were rendered before and some after the proceedings were joined, and that many of the items related to each separate proceeding, and suggested that if 'the case was referable it might better be referred then than after the evidence was partly in. The defendant objected to the reference, and claimed that the complaint alleged but one proceeding and the evidence must be confined to that, and that in any event the three proceedings before amalgamation' were all similar. The court suggested that if the value of the services could be determined as -a whole the reference would be denied; that *604' tinder the pleadings and bill of particulars the court must hear the - evidence as to each proceeding before amalgamation as well as after, and would not exclude the proof of any of the proceedings,, ruling that unless it was stipulated to try the matter as a. whole a reference would be Ordered. The plaintiff refused to try it as a* whole, to which the court replied: “If you try the case as to the value of the services in each case until the amalgamation .and then after that as a whole, I will submit those four items to the jury.” ■ The defendant refused to consent to try the cases as a whole and thereupon the order of reference was made, over the defendant’s objection. Having objected that proof could only be. received as to oné proceeding under the complaint, the defendant could not properly be required to waive that objection and try all the items as. a whole. It would seem,, if the services jv.ere rendered in three different cases, the defendants objection was good ; if thtere was but one case by reason of the amalgamation, then the order of reference was clearly improper. The plaintiff was at liberty to prove his case in his own' way if he lcept within the rules of practice, and the defendant had the right to inquire as to the time spent on .each item and the value . of each item of services; it had the right during the trial to defend itself, in such proper manner as the rules of practice permitted, and the court could not in advance require it to agree upon a certain method of trial or else force, upon it a reference. H the discussion before the court as to the manner- of trial is sufficient to distinguish. this case from the ones cited, the samé discussion might well arise in every attorney’s action for services, and a reference be thus, forced, for this case seems to be the ordinary action brought by an attorney to recover for his services, and is well within, the rule of the eases above cited. The. order, appealed from is,- therefore, reversed, with ten dollars costs and disbursements to the appellant.
All concurred.
Order reversed, with ten dollars costs and disbursements^